Citation Nr: 1135063	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Board reopened the claim and remanded the matter for additional development and de novo review.  In May 2009, and June 2010, the case was remanded to the RO for further development. 

While the Veteran has disagreed with the PTSD denial, in light of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a veteran's claim for service connection for psychiatric disability should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope), as the claim has been reopened, the matter on appeal is expanded to encompass all psychiatric diagnoses (i.e., depression and psychosis) shown, and the issue is so characterized.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's service personnel records show that he served in Vietnam.  He has indicated (and the record notes) that he was assigned to the 93rd Annex of the 9th Medical Lab.  In a February 2007 statement, he alleged that on occasion he "volunteered" to ride shotgun on a Huey transport, and on one such flight between Da Lat and Long Binh they came under fire, a sister ship (presumably accompanying them) was shot down (and they were all killed, with their remains burned).  He also indicated that later they went to the morgue at Tan Son Nhut Airbase and viewed charred remains of their comrades who died in the crash.

Previous Board remands noted that the Veteran had not provided specific information sufficient to allow for corroboration of his alleged stressor events and there is no evidence he served in combat.  

Furthermore, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39,843 (July 13, 2010); see also 75 Fed. Reg. 41,092 (July 15, 2010) (correcting effective date and applicability dates).  The revised rule provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran has had PTSD diagnosed.  However, the stressor accounts cited by the  providers of such diagnosis are not corroborated by credible evidence of record, raising credibility issues that must be considered with respect to such diagnoses.  Notably, if an incident (such as the helicopter crash and events following) he has described actually occurred, it clearly would be verifiable.  

Furthermore the Veteran's claim has not been adjudicated by the RO in light of the revised 38 C.F.R. § 3.304(f)(3), nor considered under the guidelines of Clemons (to encompass all psychiatric diagnoses).  

Inasmuch as parts of the Veteran's stressor accounts may be capable of corroboration (because the Veteran has provided an approximate time frame (Winter/Spring 1972), locations (Dalat and Long Binh), and units "93rd Annex of the 9th Medical Lab", his alleged stressors (helicopter crash; riding shotgun on a helicopter mission, viewing charred remains) may be partially corroborated (and the plausibility of such accounts might be assessable.  Notably, the Board may not assess the plausibility of accounts that are alleged to have transpired based on personal knowledge, but must rely on what is shown by the record.  If an alleged stressor event is deemed corroborated (or at least plausible), whether the Veteran has PTSD based on such event may require medical opinion development. 

The Board recognizes that the Veteran was afforded a VA examination in December 2010; however, such examination is deemed inadequate, as the opinion  then offered was based on stressors found to not be credible.

In addition, in an April 2011 statement, the Veteran has indicated that he continues to be seen by VA for his psychiatric disability.  The most recent VA treatment records associated with the claims file are dated in June 2007.  Updated records of any VA treatment the Veteran may have received for psychiatric disability are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1. Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

2. The RO should secure for the record copies of the completed updated (since June 2007) clinical records of any (and all) VA treatment the Veteran has received for psychiatric disability.

3. The RO should arrange for exhaustive development to secure information that would enable an assessment of the credibility/plausibility of the Veteran's accounts of stressor events in service.  Sources considered for such information should include (but not be limited to) unit and base records, archival materials, current and retired Army personnel and military historians familiar with practices in units such as the Veteran's in Vietnam.  The RO should prepare a listing of the Veteran's stressor accounts (including his allegation of riding shotgun on Huey transport), and seek corroborating information regarding such accounts.  Information specifically sought must include:

(a) Would Army practices have allowed for a medical lab technician to be detailed to ride shotgun on a Huey helicopter transport mission?

(b)  If the Veteran was stationed so located that his account of being on a helicopter when an accompanying helicopter was shot down and burned is deemed not inherently incredible (including in light of the response to (a), above) is his account of being taken to a morgue to view the charred remains of deceased comrades consistent with known U.S. Army practices in Vietnam. 
4. The RO should make a formal determination as to what (if any) alleged stressor event(s) in service is/are corroborated (addressing all credibility issues raised).  Then the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The examiner must be advised by the RO of what (if any) alleged stressor event in service is found to be corroborated by credible supporting evidence (and what event is not credible).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each psychiatric disability entity found, and specifically( if the RO finds an alleged stressor event in service to be corroborated) does the Veteran have a diagnosis of PTSD based on such stressor event (and if no specific stressor event in service is deemed corroborated, under the 38 C.F.R. § 3.304(f)(3) criteria)?  If PTSD is not diagnosed, the examiner should identify the factor(s) necessary for such diagnosis found lacking.

(b) If PTSD is not diagnosed, as to each other psychiatric disability entity diagnosed, the examiner should opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?  The examiner must explain the rationale for all opinions.

5. The RO should then review the record and readjudicate the matter on appeal (to encompass all psychiatric diagnoses, as provided in Clemons, supra).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

